            Case 8:17-cv-03841-GLS Document 47 Filed 11/21/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

ARTHUR STUTZMAN,                          *

                     Plaintiff,           *

       v.                                 *      Civil Action No. 17-GLS-3841

EVAN KRENIK, et al.,                      *

                     Defendants.          *

*      *        *    *      *        *    *      *      *      *      *      *      *

               JOINT MOTION TO STAY ALL PENDING DEADLINES

       The Parties jointly move the Court to stay all pending deadlines in this matter until

January 6, 2020. The Parties are very close to an agreement in principle on monetary and

other settlement provisions that would resolve this case and a companion case, Arthur

Stutzman vs. State of Maryland, Case No. C-18-CV-18-000532, now pending in the

Circuit Court for St. Mary’s County. The Parties are currently working to finalize the

terms of the settlement and memorialize the agreement in writing. A stay of all deadlines

would best serve the interests of judicial economy.

       Therefore, the Parties respectfully move the Court to stay all pending deadlines in

this matter until January 6, 2020.

                                                 Respectfully submitted,

                     For the Defendant:          BRIAN E. FROSH
                                                 Attorney General of Maryland

                                                             /s/
                                                 PHILLIP M. PICKUS
                                                 (Bar No. 22814)
         Case 8:17-cv-03841-GLS Document 47 Filed 11/21/19 Page 2 of 2



                                          EPHRAIM R. SIFF
                                          (Bar No. 20761)
                                          Assistant Attorneys General
                                          1201 Reisterstown Road
                                          Pikesville, Maryland 21208
                                          (410) 653-4437 (telephone)
                                          (410) 653-4270 (facsimile)
                                          ephraim.siff@maryland.gov



For the Plaintiff:                                    /s/
                                          Sean R. Day
                                          (Bar No. 12831)
                                          7474 Greenway Ctr. Dr., Ste. 150
                                          Greenbelt, MD 20770-3524
                                          (301) 220-2270 (telephone)
                                          (301) 220-2441 (facsimile)
                                          Sean@DayInCourt.Net
